Case 2:20-cv-05043-ODW-JEM Document 1 Filed 06/08/20 Page 1 of 7 Page ID #:1




  1     CENTER FOR DISABILITY ACCESS
        Raymond Ballister Jr., Esq., SBN 111282
  2     Russell Handy, Esq., SBN 195058
        Dennis Price, Esq., SBN 279082
  3     Amanda Seabock, Esq., SBN 289900
        Mail: 8033 Linda Vista Road, Suite 200
  4     San Diego, CA 92111
        (858) 375-7385; (888) 422-5191 fax
  5     amandas@potterhandy.com
  6     Attorneys for Plaintiff
  7
  8
  9                             UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
 10
 11
        Chris Langer,                            Case No.
 12
                  Plaintiff,
 13                                              Complaint For Damages And
          v.                                     Injunctive Relief For Violations
 14                                              Of: American’s With Disabilities
        Pan Pacific Real Estate                  Act; Unruh Civil Rights Act
 15     Investments, L.L.C., a California
        Limited Liability Company; and
 16     Does 1-10,

 17               Defendants.
 18
 19         Plaintiff Chris Langer complains of Pan Pacific Real Estate

 20   Investments, L.L.C., a California Limited Liability Company; and Does 1-10

 21   (“Defendants”), and alleges as follows:

 22
 23     PARTIES:

 24     1. Plaintiff is a California resident with physical disabilities. He is a

 25   paraplegic who cannot walk and who uses a wheelchair for mobility. He has a

 26   specially equipped van with a ramp that deploys out of the passenger side of

 27   his van and he has a Disabled Person Parking Placard issued to him by the State

 28   of California.


                                            1

      Complaint
Case 2:20-cv-05043-ODW-JEM Document 1 Filed 06/08/20 Page 2 of 7 Page ID #:2




  1     2. Defendant Pan Pacific Real Estate Investments, L.L.C. owned the real
  2   property located at or about 7451 Beverly Blvd., Los Angeles, California, in
  3   November 2019.
  4     3. Defendant Pan Pacific Real Estate Investments, L.L.C. owns the real
  5   property located at or about 7451 Beverly Blvd., Los Angeles, California,
  6   currently.
  7     4. Plaintiff does not know the true names of Defendants, their business
  8   capacities, their ownership connection to the property and business, or their
  9   relative responsibilities in causing the access violations herein complained of,
 10   and alleges a joint venture and common enterprise by all such Defendants.
 11   Plaintiff is informed and believes that each of the Defendants herein,
 12   including Does 1 through 10, inclusive, is responsible in some capacity for the
 13   events herein alleged, or is a necessary party for obtaining appropriate relief.
 14   Plaintiff will seek leave to amend when the true names, capacities,
 15   connections, and responsibilities of the Defendants and Does 1 through 10,
 16   inclusive, are ascertained.
 17
 18     JURISDICTION & VENUE:
 19     5. The Court has subject matter jurisdiction over the action pursuant to 28
 20   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
 21   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
 22     6. Pursuant to supplemental jurisdiction, an attendant and related cause
 23   of action, arising from the same nucleus of operative facts and arising out of
 24   the same transactions, is also brought under California’s Unruh Civil Rights
 25   Act, which act expressly incorporates the Americans with Disabilities Act.
 26     7. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
 27   founded on the fact that the real property which is the subject of this action is
 28   located in this district and that Plaintiff's cause of action arose in this district.


                                                2

      Complaint
Case 2:20-cv-05043-ODW-JEM Document 1 Filed 06/08/20 Page 3 of 7 Page ID #:3




  1
  2     FACTUAL ALLEGATIONS:
  3     8. Plaintiff went to the property in November 2019 to shop at Bitter Root
  4   Pottery with the intention to avail himself of its goods and to assess the
  5   business for compliance with the disability access laws.
  6     9. Bitter Root Pottery is a facility open to the public, a place of public
  7   accommodation, and a business establishment.
  8     10. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
  9   to provide wheelchair accessible parking in conformance with the ADA
 10   Standards as it relates to wheelchair users like the plaintiff.
 11     11. On information and belief the defendants currently fail to provide
 12   wheelchair accessible parking.
 13     12. These barriers relate to and impact the plaintiff’s disability. Plaintiff
 14   personally encountered these barriers.
 15     13. As a wheelchair user, the plaintiff benefits from and is entitled to use
 16   wheelchair accessible facilities. By failing to provide accessible facilities, the
 17   defendants denied the plaintiff full and equal access.
 18     14. The failure to provide accessible facilities created difficulty and
 19   discomfort for the Plaintiff.
 20     15. The defendants have failed to maintain in working and useable
 21   conditions those features required to provide ready access to persons with
 22   disabilities.
 23     16. The barriers identified above are easily removed without much
 24   difficulty or expense. They are the types of barriers identified by the
 25   Department of Justice as presumably readily achievable to remove and, in fact,
 26   these barriers are readily achievable to remove. Moreover, there are numerous
 27   alternative accommodations that could be made to provide a greater level of
 28   access if complete removal were not achievable.


                                               3

      Complaint
Case 2:20-cv-05043-ODW-JEM Document 1 Filed 06/08/20 Page 4 of 7 Page ID #:4




  1     17. Plaintiff will return to Bitter Root Pottery to avail himself of its goods
  2   and to determine compliance with the disability access laws once it is
  3   represented to him that Bitter Root Pottery and its facilities are accessible.
  4   Plaintiff is currently deterred from doing so because of his knowledge of the
  5   existing barriers and his uncertainty about the existence of yet other barriers
  6   on the site. If the barriers are not removed, the plaintiff will face unlawful and
  7   discriminatory barriers again.
  8     18. Given the obvious and blatant nature of the barriers and violations
  9   alleged herein, the plaintiff alleges, on information and belief, that there are
 10   other violations and barriers on the site that relate to his disability. Plaintiff will
 11   amend the complaint, to provide proper notice regarding the scope of this
 12   lawsuit, once he conducts a site inspection. However, please be on notice that
 13   the plaintiff seeks to have all barriers related to his disability remedied. See
 14   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
 15   encounters one barrier at a site, he can sue to have all barriers that relate to his
 16   disability removed regardless of whether he personally encountered them).
 17
 18   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
 19   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
 20   Defendants.) (42 U.S.C. section 12101, et seq.)
 21     19. Plaintiff re-pleads and incorporates by reference, as if fully set forth
 22   again herein, the allegations contained in all prior paragraphs of this
 23   complaint.
 24     20. Under the ADA, it is an act of discrimination to fail to ensure that the
 25   privileges, advantages, accommodations, facilities, goods and services of any
 26   place of public accommodation is offered on a full and equal basis by anyone
 27   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
 28   § 12182(a). Discrimination is defined, inter alia, as follows:


                                                4

      Complaint
Case 2:20-cv-05043-ODW-JEM Document 1 Filed 06/08/20 Page 5 of 7 Page ID #:5




  1            a. A failure to make reasonable modifications in policies, practices,
  2               or procedures, when such modifications are necessary to afford
  3               goods,    services,    facilities,   privileges,   advantages,      or
  4               accommodations to individuals with disabilities, unless the
  5               accommodation would work a fundamental alteration of those
  6               services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
  7            b. A failure to remove architectural barriers where such removal is
  8               readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
  9               defined by reference to the ADA Standards.
 10            c. A failure to make alterations in such a manner that, to the
 11               maximum extent feasible, the altered portions of the facility are
 12               readily accessible to and usable by individuals with disabilities,
 13               including individuals who use wheelchairs or to ensure that, to the
 14               maximum extent feasible, the path of travel to the altered area and
 15               the bathrooms, telephones, and drinking fountains serving the
 16               altered area, are readily accessible to and usable by individuals
 17               with disabilities. 42 U.S.C. § 12183(a)(2).
 18     21. When a business provides parking for its customers, it must provide
 19   accessible parking.
 20     22. Here, accessible parking has not been provided in conformance with
 21   the ADA Standards.
 22     23. The Safe Harbor provisions of the 2010 Standards are not applicable
 23   here because the conditions challenged in this lawsuit do not comply with the
 24   1991 Standards.
 25     24. A public accommodation must maintain in operable working condition
 26   those features of its facilities and equipment that are required to be readily
 27   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
 28     25. Here, the failure to ensure that the accessible facilities were available


                                             5

      Complaint
Case 2:20-cv-05043-ODW-JEM Document 1 Filed 06/08/20 Page 6 of 7 Page ID #:6




  1   and ready to be used by the plaintiff is a violation of the law.
  2
  3   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
  4   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
  5   Code § 51-53.)
  6      26. Plaintiff repleads and incorporates by reference, as if fully set forth
  7   again herein, the allegations contained in all prior paragraphs of this
  8   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
  9   that persons with disabilities are entitled to full and equal accommodations,
 10   advantages, facilities, privileges, or services in all business establishment of
 11   every kind whatsoever within the jurisdiction of the State of California. Cal.
 12   Civ. Code §51(b).
 13      27. The Unruh Act provides that a violation of the ADA is a violation of the
 14   Unruh Act. Cal. Civ. Code, § 51(f).
 15      28. Defendants’ acts and omissions, as herein alleged, have violated the
 16   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
 17   rights to full and equal use of the accommodations, advantages, facilities,
 18   privileges, or services offered.
 19      29. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
 20   discomfort or embarrassment for the plaintiff, the defendants are also each
 21   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
 22   (c).)
 23
 24             PRAYER:
 25             Wherefore, Plaintiff prays that this Court award damages and provide
 26   relief as follows:
 27           1. For injunctive relief, compelling Defendants to comply with the
 28   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the


                                               6

      Complaint
Case 2:20-cv-05043-ODW-JEM Document 1 Filed 06/08/20 Page 7 of 7 Page ID #:7




  1   plaintiff is not invoking section 55 of the California Civil Code and is not
  2   seeking injunctive relief under the Disabled Persons Act at all.
  3       2. Damages under the Unruh Civil Rights Act, which provides for actual
  4   damages and a statutory minimum of $4,000 for each offense.
  5       3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
  6   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
  7
      Dated: June 3, 2020              CENTER FOR DISABILITY ACCESS
  8
  9
                                       By:
 10
                                       _______________________
 11
                                              Russell Handy, Esq.
 12                                           Attorney for plaintiff
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28


                                             7

      Complaint
